Case 2:19-cv-12544-AJT-APP ECF No. 37 filed 07/23/20       PageID.2086   Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

    T.V. MINORITY COMPANY,
    INC.,
                                               Case No. 2:19-cv-12544
                Plaintiff,                     District Judge Arthur J. Tarnow
                                               Magistrate Judge Anthony P. Patti
    v.

    YRC, INC., d/b/a YRC
    FREIGHT, et al.,

           Defendants.
_________________________/


    OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
          DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER
                          (ECF No. 22)

         This matter came before the Court for consideration of Defendants’ motion

for a protective order (ECF No. 22), Plaintiff’s response in opposition (ECF No.

26), and Defendants’ supplemental brief (ECF No. 34).1 Judge Tarnow referred

this motion to me for a hearing and determination. (ECF No. 24.) As a result of

the COVID-19 pandemic, a hearing via Zoom technology was held on July 22,




1
  The Court gave both parties leave to file supplemental briefs via text order on
July 18, 2020; however, Plaintiff’s supplemental brief (ECF No. 36) was stricken
by subsequent text order on July 21, 2020, because it exceeded the Court’s page
limitation.
Case 2:19-cv-12544-AJT-APP ECF No. 37 filed 07/23/20        PageID.2087    Page 2 of 3




2020, at which counsel appeared and the Court entertained oral argument regarding

the motion in question.

       Upon consideration of the motion papers and oral argument, and for all of

the reasons stated on the record by the Court, which are hereby incorporated by

reference as though fully restated herein, Defendants’ motion for a protective order

(ECF No. 22) is GRANTED IN PART and DENIED IN PART as follows:

     The May 18, 2020 requests for admission will not be enforced. (See
      ECF No. 22-5, PageID.829-862). In lieu of these, Plaintiff is
      permitted to serve fifteen requests for admission per Defendant (for a
      total of forty-five), plus an additional twenty requests for admission
      solely to establish the authenticity of the documents (for a cumulative
      total of sixty-five). This should encourage Plaintiff to focus its
      discovery on the most essential issues. Defendants are reminded that
      if they do not respond to these requests to admit in a timely fashion,
      they will be deemed admitted. See Fed. R. Civ. P. 36(a)(3).
      Defendants will also have to serve responses to the June 2, 2020
      requests for admission on or before August 12, 2020, as these were
      not the subject of this motion for a protective order. Plaintiff does not
      need any more requests for admission beyond what this Court has
      permitted here.2



2
  There was some confusion at the hearing as to whether Plaintiff’s first or second
set of requests to admit were at issue, and about whether Defendants had already
answered an extensive series of admission requests. However, the motion makes
clear that the request for a protective order relates to the ones served on May 18,
2020, which was the first set. (See ECF No. 22, PageID.747.) And, upon further
reflection, the Court is convinced that requiring Defendants to answer the June 2,
2020 requests for admission (the second set, totaling twenty-nine requests), in
addition to the replacement set detailed above, is reasonable in light of the history
of this case, the scope of discovery and proportionality. See Fed. R. Civ. P.
26(b)(1). Thus, the maximum cumulative number of requests to admit that will be
permitted across both sets of requests is ninety-four.
                                          2
Case 2:19-cv-12544-AJT-APP ECF No. 37 filed 07/23/20       PageID.2088    Page 3 of 3




    Defendants must produce whatever insurance policies and declaration
     sheets were in place at the time of the accident and when the claim
     was filed, including all such documents for Sedgwick Claims
     Management, Nationwide Insurance, Old Republic and Marsh USA,
     Inc., as referenced in Defendants’ witness list, on or before August 5,
     2020. (See ECF No. 11, PageID.109.)

    The depositions of Defendant McIntosh and Supervisor Zuckett have
     been scheduled and are expected to go forward. Defendants shall also
     make Tamara Jalving and any 30(b)(6) witnesses available on or
     before September 15, 2020. (See ECF No. 22-4, PageID.817.) The
     Court notes, however, that Plaintiff is not limited to these depositions,
     and may take the full ten depositions to which it is entitled, if needed.
     Fed. R. Civ. P. 30(a)(2)(A)(i).


    Defendant McIntosh must answer the complaint, on or before August
     5, 2020, or risk being held in default.

      No costs, expenses or attorney fees are awarded, as neither side has

prevailed in full.

   IT IS SO ORDERED.

Dated: July 23, 2020                   ______________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                         3
